Case 3:14-cv-00853-RDM Document 525 Filed 09/11/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BOBRICK WASHROOM EQUIPMENT,
INC., :

‘CIVIL ACTION NO. 3:14-CV-853
Plaintiff, ‘(JUDGE MARIANI)
V.

SCRANTON PRODUCTS, INC.,

Defendant.

ORDER

AND NOW, THIS iP DAY OF SEPTEMBER 2020, upon consideration of the
issue of whether the independent auditor in this case, James E. Swetz, Esquire, should be
ordered to release information about his audit in addition to his Summary of Audit Findings
issued on May 26, 2020 (Doc. 512-1) raised in Bobrick’s June 23, 2020, correspondence
(Doc. 512) and opposed in Scranton’s June 25, 2020, correspondence (Doc. 513), for the
reasons discussed in the simultaneously filed Memorandum Opinion, IT IS HEREBY
ORDERED THAT Plaintiff Bobrick Washroom Equipment, Inc., is not entitled to receive

from Mr. Swetz the Table now requested.

  

[MV ef

 

Robert D. Mariani~
United States District Judge
